Case: 20-61182       Document: 00516278598           Page: 1      Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 April 13, 2022
                                    No. 20-61182
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk

   Bolivar Chowa,

                                                                            Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A213 475 442


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Bolivar Chowa, a native and citizen of Cameroon, petitions for review
   of the decision of the Board of Immigration Appeals (“BIA”) upholding the
   denial by the immigration judge (I.J.) of his application for asylum, with-
   holding of removal, and protection under the Convention Against Torture


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61182      Document: 00516278598           Page: 2     Date Filed: 04/13/2022




                                     No. 20-61182


   (“CAT”). According to Chowa, the BIA erred in affirming the denial of his
   claims for asylum and withholding of removal based on an adverse-credibility
   finding. Chowa has abandoned any challenge to the denial of his CAT claim
   by failing to brief the issue. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
   1993); see also Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

          We review the BIA’s decision and consider the I.J.’s decision only to
   the extent that it influenced the BIA. See Zhu v. Gonzales, 493 F.3d 588, 593
   (5th Cir. 2007). Though legal questions are reviewed de novo, we review find-
   ings of fact for substantial evidence. Id. at 594.

          Chowa has failed to show that the adverse-credibility determination is
   not supported by substantial evidence. See Morales v. Sessions, 860 F.3d 812,
   817 (5th Cir. 2017). The I.J. extensively analyzed the record evidence, and
   the BIA confirmed that the I.J. had set forth specific and cogent reasons,
   derived from the record, that supported the adverse-credibility determina-
   tion. See Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018). Significantly,
   neither the I.J. nor the BIA was required to accept even plausible explanations
   for the plain inconsistencies in Chowa’s story. See Santos-Alvarado v. Barr,
   967 F.3d 428, 438–39 (5th Cir. 2020). Although the BIA apparently erred in
   describing one of the inconsistencies noted by the I.J., it is not clear, from the
   totality of the circumstances, that no reasonable factfinder could make an
   adverse-credibility ruling. See Morales, 860 F.3d at 817.

          Without credible evidence, there is no basis to analyze Chowa’s con-
   tentions in favor of his claims for asylum and withholding of removal. See
   Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). Accordingly, the petition for
   review is DENIED.




                                           2